Exhibit 10.32

Regency GP LLC

Long-Term Incentive Plan

Grant of Phantom Units

with DERs

 

Grantee:    

  

                                                          

  

Grant Date:    

  

                                         , 20           

  

 

1.

Grant of Phantom Units with DERs. Regency GP LLC (the “Company”) hereby grants
to you                  Phantom Units under the Regency GP LLC Long-Term
Incentive Plan (the “Plan”) on the terms and conditions set forth herein and in
the Plan. This grant of Phantom Units includes a tandem grant of DERs with
respect to each Phantom Unit. In the event of any conflict between the terms of
this Agreement and the Plan, which is incorporated herein by reference as a part
of this Agreement, the terms of the Plan shall control. Capitalized terms used
in this Agreement but not defined herein shall have the meanings ascribed to
such terms in the Plan, unless the context requires otherwise.

 

2.

Vesting. Subject to Paragraph 3 below, the Phantom Units granted hereunder shall
vest on each anniversary of the Vesting Commencement Date as follows:

 

Anniversary of

Vesting Commencement Date

   Cumulative
Vested  Percentage

1st

   20%

2nd

   40%

3rd

   60%

4th

   80%

5th

   100%

The “Vesting Commencement Date” means December 5, 2010.

 

3.

Events Occurring Prior to Full Vesting.

 

 

(a)

Death or Disability. If, prior to a vesting date, your employment with the
Company terminates as a result of your death or a disability that entitled you
to benefits under the Company’s long-term disability plan, all Phantom Units
then credited to you automatically will become fully vested upon such
termination.



--------------------------------------------------------------------------------

 

(b)

Other Terminations. If, prior to a vesting date, your employment with the
Company terminates for any reason other than as provided in Paragraph 3(a)
above, all Phantom Units then credited to you automatically shall be forfeited
without payment upon such termination.

 

 

(c)

Change of Control. Upon a Change of Control, all outstanding Phantom Units then
credited to you automatically shall become fully vested.

For purposes of this Agreement, “employment with the Company” means being an
Employee, Consultant or a Director of the Company or any Affiliate and a change
of status between being an Employee, Consultant or Director of the Company
and/or any Affiliate(s) shall not constitute a “termination of employment with
the Company.”

 

4.

Payments.

 

 

(a)

Phantom Units. Subject to Paragraph 5, on the date of vesting of a Phantom Unit,
the Company shall, in its sole discretion, pay you either (i) an amount of cash
equal to the Fair Market Value of a Unit on the vesting date or (ii) one Unit.
If more than one Phantom Unit vests at the same time, the Company may pay such
Phantom Units in any combination of cash and units as the Company, in its
discretion, elects.

 

 

(b)

DERs. Subject to Paragraph 5, upon a cash distribution by the Partnership with
respect to a Unit during the period a Phantom Unit remains credited to you under
this Agreement (i.e., the Phantom Unit has not been paid or forfeited), the
Company shall pay you, with respect to each such remaining Phantom Unit, an
amount of cash equal to the amount of cash distributed by the Partnership with
respect to a Unit.

 

5.

Withholding of Taxes. To the extent that the vesting or payment of a Phantom
Unit results in the receipt of compensation by you with respect to which the
Company or an Affiliate has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company, which may include withholding of Units otherwise to be delivered to you
pursuant to this Award, you shall deliver to the Company or an Affiliate such
amount of money as the Company or an Affiliate may require to meet its
withholding obligations under applicable law. No payment of a vested Phantom
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company to satisfy in full the applicable tax
withholding requirements with respect to such event. The payment of cash to you
with respect to a DER will be treated as compensation for tax purposes and the
Company will withhold from such cash the amount necessary to satisfy its
applicable tax withholding requirements for such payment.

 

6.

Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution or a qualified domestic relations order and
shall not be subject to execution,

 

-2-



--------------------------------------------------------------------------------

 

attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

7.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.

 

8.

Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units granted hereby. Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.

 

9.

Modifications. Any modification of this Agreement shall be effective only if it
is in writing and signed by both you and an authorized individual on behalf of
the Company.

 

10.

Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 

11.

Execution Required. By signing below, you agree that this grant is under and
governed by the terms and conditions of the Plan, including the terms and
conditions set forth in this Agreement. If you do not execute this Agreement and
return it to the [insert title] of the Company within 30 days of the Grant Date,
this Award shall be null and void for all purposes ab initio.

 

REGENCY GP LLC

 

By:

     

Michael J. Bradley

President and Chief Executive Officer

 

GRANTEE

 

     

 

-3-